Hon. Ruth G. Milks Village Justice, Perry
This is in response to your letter of June 30, 1978, in which you ask if there is a violation of the New York State Election Law, effective December 1, 1977, in a situation where a sheriff is serving on a political committee.
Article 17, section 110, subdivision 3 of the Election Law states as follows:
  "Any person who, being a police commissioner or any other officer or member of any police force in this state:
*      *      *
  "3. Contributes any money, directly or indirectly, to, or solicits, collects or receives any money for, any political fund, or joins or becomes a member of any political club, association, society or committee, is guilty of a misdemeanor."
The language cited above is identical to the provisions of former section 426 of the Election Law. We have previously held that under that statute, a sheriff is not an officer or member of a police force within the meaning of that section (1971 Atty Gen [Inf Opns] July 27; 1963 Atty Gen [Inf Opns] 182).
We therefore conclude that under section 17-110 (3) of the Election Law, effective December 1, 1977, a sheriff may serve on a political committee.